10/14/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0476


                                           DA 20-0476


                                                                      OCT 1 4 2U20
 IN THE MATTER OF:                                                  Bowen Greenwood
                                                                  Clerk of Suprema Court
                                                                     State of Montana

 L.M.W.,                                                             ORDER

         A Youth in Need of Care.




       N. D. rnoves this Court for appointment of counsel in an appeal of a decision from
a youth-in-need-of-care case where she is the paternal grandmother. As grounds, N. D.
states that the Gallatin County District Court found her indigent and that she was appointed
counsel from the Office of the State Public Defender. She further states that she "cannot
afford to hire counsel for this appeal."
       While N.D. does not include a copy ofthe final judgment with her Notice of Appeal,
she provides the title. On August 25, 2020, the District Court issued its Findings of Fact,
Conclusions of Law and Order Placing L.M.W. with Mother Superseding any Custodial
Order, Disrnissing Ternporary Legal Custody as to Mother and Father and Closing the
Case. While N.D. may have had a right to appear in this proceeding pursuant to § 41-3-
422(9)(a), MCA, she may not be a "party to the action." We conclude that N.D. is not
entitled to appointment of counsel in this appeal. Section 46-8-103(1), MCA. Therefore,
      IT IS ORDERED that N.D.'s Motion for Appointment of Counsel is DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to N.D. personally.
      DATED this           day of October, 2020.
                                                 For the Court,




                                                               Chief Justice